﻿The lengthy debates we have had at this session and over the past three and a half decades, particularly on the theoretical parameters of important economic and political issues, should be more than sufficient, at least to identify reasons for lack of progress, to pin-point priorities, to select the best means to render our performance more efficient, and thus to alleviate the crisis of confidence besetting our Organization. A survey of the past decade helps to focus our attention on the main contributing factors. 
143.	The most serious consideration immediately stands out: peace in the world—such as it is—remains precarious. Detente—the golden concept of the 1970s—has promoted intensive debate, which, however, has rarely been translated into genuine dialogue. Consequently, very little of the great expectation generated by the fanfare surrounding detente has been converted into practical achievement. There is still much uncertainty on the code of detente, which often turns hot or cold.
144.	Detente was predicated on the perceived need of preserving a stable balance between two opposing military blocs. It followed as a corollary that a wildly spiralling nuclear and conventional arms race enhanced neither side's security and should therefore be avoided. It also followed that avenues of co-operation in responsible political conduct should be encouraged and explored at the same time.
145.	Neither of these two essential corollaries has been applied in practice, although both have been debated at length in theory here and elsewhere, and have often been quoted in negotiations. This observation hardly needs elaboration.
146.	The failure of disarmament negotiations provides striking evidence. Both major Powers have a declared common interest and a legal commitment to control and reverse the nuclear arms race. Lengthy negotiations were held on a bilateral basis at the stated preference of the parties. These were therefore the optimum conditions for negotiations. Yet neither one of the two accords signed so far has achieved its declared objective. The very notion of arms control, which surreptitiously replaced that of disarmament, has proved illusory. The arms race keeps on escalating: from 1,000 warheads on each side in early 1970, the number has increased to around 9,000 at present, with an anticipated 20,000—constantly more refined—by 1985. To look beyond is perhaps too optimistic.
147.	In contradiction of theory and declared policy, the practical result of 10 years of negotiations has been escalation of the arms race, which has not brought about increased stability, but only an increase in the tragic cost and the serious risks inherent in nuclear deterrence. Additionally, new doctrines of limited nuclear war and first-strike capability are attracting increasing attention among military strategists. Unfortunately, the agreements reached at the first and second rounds of SALT have not eliminated any single weapons system that has been deployed. By no stretch of the imagination can this process be considered as arms control, still less as disarmament.
148.	Promise remains for the future, in the agreement to go on talking and in a resigned acceptance of the fact that any treaty is better than no treaty at all. It is too pessimistic to conclude that neither of the two ideological systems is capable of halting what each one of them has defined as insane. We cannot but encourage the major Powers to ratify the agreements and to proceed without delay to the next round of negotiations, for which far better results are augured.
149.	At the same time we note that the major impetus for disarmament comes from the non-nuclear-weapon States, which have assumed the responsibility of substituting for the inertia of the major Powers. Arising from these efforts, machinery for disarmament negotiations has been broadened and democratized to allow for the participation of all potential contributors. A programme of action has been agreed to, at least in theory, and the concept of zones of peace has been defined for the first time; this concept offers prospects for regional initiatives which would reduce tension through cooperative efforts by the States concerned, with the tacit acquiescence—preferably even the support—of the major Powers. The Mediterranean Sea, the Caribbean Sea and the Indian Ocean are promising areas to explore and have already attracted wide interest among the States concerned.
150.	Lack of progress in disarmament has been matched on other political issues which this Organization has spotlighted for too many years. They are areas of regional tension, which are among the most dangerous threats to peace, principally on account of the diametrically opposed policies of the two military alliances.
151.	The Middle East is probably the most dangerous potential flash-point at present. After a dangerously static period, an element of movement has been introduced, which so far, however, fails to tackle the central issue of the Middle East tension and hence gives rise to uncertainty.
152.	It is becoming increasingly urgent for all countries to realize that the legitimate aspirations of the Palestinian people can no longer be thwarted arbitrarily and that as long as the PLO, as the representative of its people, is kept out of the search for peace, no just or permanent solution can be envisaged. The United Nations has prepared a comprehensive peace plan. This has already gained wide acceptance, which I hope will be even more pronounced at this session.
153.	My delegation has been actively involved in this process. Malta is striving to convince all countries, particularly Israel, that their best interests and the interests of peace will be served best if they act to recognize the legitimate aspirations of the Palestinian people—a gesture of statesmanship which would pay rich dividends in future. The time is approaching for difficult decisions of reconciliation and recognition to be taken by all sides to the conflict and also by those countries in a position to influence positive decisions. Those countries which are still hesitant will probably find it convenient at worst to be highly critical of the United Nations plan, or at best, to qualify the plan as wishful thinking.
154.	I respectfully ask those countries to consider the following main questions. First, since the approaches of the past have brought no solution, but only bloodshed and misery, over the last 30 years, is it not time to give priority to a peaceful approach based on fundamental justice? Secondly, can an approach be considered democratic, peaceful and just if the people whose future is at stake is not represented in the negotiations by its recognized representatives? Thirdly, why is it assumed that a people working for its economic future within its own homeland is less peaceful than the same people forcibly denied its dignity and political aspirations and living in deplorable conditions? Fourthly, why can we not concede to others the rights that we ourselves recognize as fundamental? Fifthly, and finally, on what basis should the Palestinians uniquely be considered by a few countries as ineligible for independence?
155.	Until these questions are settled there will be no peace in the Middle East. In the meantime, Lebanon also continues to suffer, caught in the instability of the region. It is evident that security has not been attained by the injection of massive armaments into the area in the past; a new approach is necessary, one which overlooks no important element essential for success. The United Nations has pointed a way out, and it would be tragic if once again a critical opportunity were by-passed, with dire consequences for the economic and political future of the entire world.
156.	In Korea the situation remains tense, the country divided, despite the wish of the people concerned for peaceful reunification. The most visible obstacle to reunification—foreign troops stationed in the south, potentially armed with nuclear weapons—remains. This symbol of division frustrates the peaceful dialogue which is the prerequisite for the solution of the economic and political problems hindering reunification.
157.	Similarly, there is a stalemate in Cyprus, and the country remains artificially divided, its economic and social progress inhibited, with foreign troops threatening its territorial integrity and violating its sovereignty. Malta has played its part in the Commonwealth, in the Council of Europe and in this forum to encourage progress, but so far reason has not prevailed. None of the protagonists benefits from the present stalemate, least of all the people of Cyprus.
158.	There is, at least and at last, some room for optimism that the shameful repression of the oppressed minorities in Namibia and Zimbabwe is nearing an end. I am glad that the first contacts between the parties to the conflict in Zimbabwe were held in Malta. These have since progressed and at the recent Meeting of Heads of Government of Commonwealth Countries, in Lusaka all participants finally came to the realization that a truly representative Government must be installed. We trust that the consultations at the Rhodesia Constitutional Conference in London, despite last- minute complications, will still end in a positive outcome, and that the example of majority rule will promote further advances throughout southern Africa.
159.	There are other danger-spots, and some new ones looming ahead, which we will have to discuss on our present and future agenda, these are, admittedly, the most extreme examples of political problems inherited from the past, on which progress has been alarmingly slow or practically non-existent. They must of necessity now constitute our priorities for the future, before our attention is diverted by other events.
160.	Even in a new field of human endeavour, in an area when we were trying collectively to plan for the future rather than to undo the events of the past, our progress was tardy, clouded by suspicion and conditioned by outdated concepts of the national interest.
161.	I refer of course to the question of the utilization of the resources of the ocean floor beyond national jurisdiction, and to the concept of the common heritage of mankind. After more than a decade of effort, a treaty is within the grasp of the international community. Yet, in the negotiating process, the original concept has been shorn of much of its imaginative content, and ocean- fronting States have laid claim over the maximum extent of their continental shelf, to include the slope and the margin, even when these extend beyond the 200- mile exclusive economic zone, and thus they seek to encroach on the area that would otherwise be considered international.
162.	Consequently, the potential impact on economic equity and co-operation from exploitation of the resources within the "common heritage" area risks being greatly eroded, and thrust further into the future. Nevertheless, Malta hopes that next year the negotiations will be concluded, and we remain willing to play host to the proposed international sea-bed authority.
163.	The reasons for our lacklustre performance on issues that have become almost permanent features of our agenda are undoubtedly many and complex. It would be unfair to ascribe the paucity of progress to only one source. But the negative influence of the most powerful nations remains without question the principal determining factor.
164.	The mutual fear and suspicion of the major Powers continues to prevail and, with few exceptions, their interests pull in opposite directions, and hence cancel each other out, rendering our Organization ineffectual. The Security Council has become the living embodiment of this present phenomenon, which is certainly not what the founding fathers of our Organization had anticipated.
165.	It is trite but true to observe that there can be little significant progress in the complex, highly volatile questions facing the international community, unless there is a change of attitude among the protagonists. Uneasy, occasionally provocative coexistence is not enough, even when it is labelled "detente". After so many years of debate, the mere repetition of stated positions, in which each side conveniently blames the other for all imaginable ill-will, no longer carries much conviction; in fact, it has lost all credibility and should be discontinued. We must henceforth try to understand the preoccupations and concerns of the other side and seek the most efficient modalities and opportunities for progress.
166.	In the past year the calendar of activities in the economic field has been particularly full. No doubt some will claim that results are encouraging, if only because of the concentrated attention that has been generated.
167.	Without going into too many details, my delegation shares the serious concern at the lack of results of the negotiations aimed at the establishment of equitable relations between developed and developing countries, as stated by the Ministers of the Group of 77 at their meeting here last week.
168.	This acute divergence of opinion cannot be explained away as a mere affirmation of the instinctive, initial bargaining attitudes adopted by both sides. The significance runs deeper. The developing world defines as failures not only those negotiations where no conclusions have been reached—even though agreed deadlines have long been passed—but, more especially, those negotiations where the formal conclusions arrived at are moulded in the classic patterns of North- South relations. It is the essential objective of the New International Economic Order to reshape these patterns.
169.	The persisting economic crisis in the industrialized world has been singled out as the main factor which makes it impossible for Governments in the developed countries to take bold measures at the national level which would lead to structural changes at the international level.
170.	However, this argument rests on an incorrect premise—namely that evolution of the dialogue depends upon concessions which the North decides to give to the South at a time, and under conditions, which the North deems appropriate. This premise runs counter to the whole foundation of the New International Economic Order, and is itself, perhaps, the major reason for the dialogue to be regarded by the developing world as completely sterile and frustrating—a dialogue of the deliberately deaf and indifferent.
171.	No one denies that the present international economic situation is extremely serious, even though, once again, there are fundamental divergencies between the North and the South in the emphasis which is laid on the various factors contributing to this situation.
172.	For instance it is ironic that the developed world sees the roots of the current economic crisis in the only area where the developing world has finally been able to utilize the prevailing international circumstances to remedy or to lessen its previous disadvantage.
173.	I refer to the question of supplies and prices of oil. Together with the rest of the developing world, the oil exporters had long been seeking a radical adjustment of the prevailing economic structures, from which the real cause of the present international economic malaise arises. Therefore, the malaise itself, far from serving as an excuse to retard structural changes, should serve as an added inducement to speed up the necessary reforms.
174.	The noble, challenging objective of the New International Economic Order is the achievement of a humane and equitable living environment for the whole of mankind. This is a challenge which none should shirk, and from which none should be excluded. It should be recalled that one of the most fundamental elements of the Programme of Action on the Establishment of a New International Economic Order was the emphasis placed on the diverse economic adversities as they manifest themselves in the different parts of the developing world.
175.	This approach in turn is premised on the understanding that poverty and social injustice, if they are to be effectively eliminated, must be tackled at their roots, not only at the level of their most obvious manifestations. Furthermore, in identifying the roots of the problems as and where they exist, we have tried to move away from rigid notions and definitions based on criteria and perspectives peculiar to advanced market economies.
176.	As an island developing country, Malta is particularly aware of the different types of constraints which lie in the path of development. We find it difficult to understand the attitudes of some developed countries which insist on defining the problems of development in a rather simplistic manner, refusing to acknowledge the different constraints which exist, and refusing to apply the various remedies which have been proposed.
177.	The net result of our endeavours is that, as we approach the end of this decade, most of the fundamental issues posed at its inception are as yet unresolved. Persistent, unalleviated adversity consequently has made militants of us all. But let us not forget, we are militants for the shared objectives of peace, justice and equity. We seek to pursue our objectives through a mutually receptive dialogue, through common endeavour and through collective action.
178.	We therefore invite our partners in the developed world to understand our objectives and to join us in our sincere endeavour to make the world kinder, healthier and happier for all peoples. Only through such a partnership approach can we resolve the problems which we face in elaborating a new strategy for the 1980s, in preparing for the General Assembly's special session next year and in agreeing upon an effective format for global negotiations in the years to come.
179.	Against this somewhat negative over-all assessment of our performance, we can still derive comfort from the fact that the major problems confronting us have been thoroughly analysed and that the parameters of potential solutions have been indicated.
180.	In the process of that analysis we have also indirectly acquired long and practical experience of the techniques of conference procedures. We have among us in the Secretariat and in delegations many experienced participants who have been involved in these conferences, both as representatives of Governments and as international civil servants. I believe it would be useful to attempt to derive benefit from this experience.
181.	There are some areas where an updated, concise study by a small panel of these experts could perhaps indicate to us procedures designed to facilitate our work in future, as the membership of our Organization continues to expand. A few tentative areas for investigation come to my mind—which I hope others will supplement: for instance, first, how can we make the general debate more productive and less time- consuming; secondly, what techniques can we devise to render the process of ascertaining a consensus more rapid and more substantive; thirdly, what is the best means of ensuring an adequate follow-through on decisions reached by consensus; fourthly, what is the optimum or average time-frame in which we can reasonably expect significant progress between one meeting and another; fifthly, how can the press and the public at large be better informed about the complex activities of our Organization so that we may generate continued world-wide support? I urge the Secretariat to consider these points as it pursues its probe into the working methods of our Organization,
182.	Certainly, the United Nations has firmly established its role as the moulder of international opinion, as the spotlight for crisis, as the centre for defining universal standards and as a place for large and small countries to meet on an equal footing. We can anticipate the world's problems and we can point out considered solutions. But the contribution of individual countries, or of a spontaneous grouping of individual countries, then becomes the most direct and efficient means for producing tangible results. This has been demonstrated in the remarkable progress made, for instance, by the countries of the Association of Southeast Asian Nations and of the European Economic Community, acting in concert in the pursuit of common objectives, forgetting their past differences and gradually expanding the spheres of their co-operation. This is only natural. The application of universally agreed principles calls for flexible supportive mechanisms that respond to the perceived interests and specific issues arising in the various geographical regions. The countries in any one region, through better perception, greater commitment, consistency and proximity are in the best position to make effective contributions to various situations of particular concern in which they are directly involved. This applies equally for political, social, economic and cultural issues. These regional initiatives deserve every encouragement and would be enhanced and expanded in their application through interregional contacts.
183.	There remains the essential contribution made by each individual country, and in such a dangerous, complex and inequitable world, what can a small country like Malta offer as a contribution to peace and security, without which economic progress would elude us?
184.	My own Government has applied in practical terms the considerations I have just outlined. We recognize that coexistence must be enhanced by understanding, and that co-operation must eventually replace confrontation; we have found that the constraints of a military alliance thwarted initiatives for peace and perpetuated confrontation; we have discovered that the advocates for peaceful change were among the ranks of the developing and non-aligned countries, so much maligned in the Western press; we have therefore decided irrevocably to move away from our past history as a base for military confrontation; instead, we have already assumed a new role as a bridge for peace and co-operation in our region; we put these options before our people, to be decided by them through a democratic electoral process. In 1971 and again in 1976, the new approach was preferred by the Maltese electorate.
185.	The challenging objective which Malta set itself in June 1971 contemplated a radical transformation of its centuries-old history. It entailed enormous upheavals in the structure of our national economy. We were not deterred by the sacrifices involved. We were convinced that the decision was correct and in the interest not only of the people of Malta, but also of all the neighbouring States of the Mediterranean. We gave ourselves a breathing-space of only seven years in which to accomplish our objective,
186.	Malta pursued its chosen programme consistently over that period. We attempted to change our economic sinews to be able to sustain us in the chosen role. Although our economy still requires foreign support, nevertheless we felt that we had to fulfil at the appointed time our voluntary commitment to the imperatives of peace in the region.
187.	Last year I informed this Assembly of our intentions.  Today I am pleased to confirm their implementation. On the historic day, 31 March 1979, through peaceful negotiations, in friendship and without rancour, the last British troops departed, never to return. Warships and warplanes have been replaced by tourist liners and civilian aircraft, military personnel by tourists.
188.	Our neighbours can be assured, once and for all, that Malta will not be used as a spring-board by any Power in acts of aggression against them. At the beginning of this decade, we were considered the unsinkable aircraft carrier of the Mediterranean, a base for a military alliance. Today I solemnly affirm before this Organization that there is not one single foreign soldier on our soil— neither today or in the future.
189.	Despite the economic burden which our new role entails, by popular choice and of our own free will, unilaterally, we have therefore made our maximum contribution to non-aligned objectives and to the promotion of peace in our region. We have lit a small beacon of hope for a brighter future. Our aim is to turn the Mediterranean into a zone of peace and cooperation by promoting Arab unity and by strengthening the common interests that European and Arab countries share, something that will give our region its best guarantee for independent action and security, free from big-Power rivalry.
190.	Last year in Belgrade and this year in Colombo and in Havana, the non-aligned movement hailed Malta's contribution and expressed support. We welcomed this expression of intent. We are anxious to see it applied in practice, both to Malta's national development as well as to the pursuit of tangible cooperation in the Mediterranean region. I take this occasion publicly to express Malta's gratitude to our Arab friends, some of whom are already giving moral and material support to Malta's newly acquired status. We are seeking to enlarge this circle, in the common interest.
191.	We also sense that other countries would prefer us to resume our previous role as the military watchdog of the Mediterranean. We tell them frankly and firmly that our decision is irrevocable, and that from them, too, we would welcome understanding and support for our economic development and peaceful policies, which require our immediate, undivided attention.
192.	I also give assurance that our commitment to the imperatives of genuine peaceful co-operation will not come to an end with the closure of the foreign military bases on our soil. In our region for years we have sensed unease over the acute confrontation that persists in the Mediterranean. We have understood the popular longing for peaceful change that cries out for tangible fulfilment among the countries of the region. We have noted that the enduring obstacles to progress, particularly the questions of the Middle East and Cyprus, required our urgent attention and constant endeavours for a regional and equitable solution. To these objectives, we have ceaselessly contributed, as the record shows.
193.	As a centre for peace and a bridge of friendship between Europe and the Arab world, we have stressed the important fact that the Mediterranean countries— the first to suffer from the existing Middle East confrontation—should take the lead in concerting their views so as to promote unity and progress in a regional setting. We have repeatedly urged our European friends to play a protagonist role in the search for a comprehensive solution of the problems besetting our region. I renew that call today.
194.	We had harped on this message as soon as the dawn of detente led to an all-European conclave. At the Conference on Security and Co-operation in Europe we were the ones first to raise the relevance of the Mediterranean and, as a start, we secured the contributions of non-European Mediterranean States in the proceedings. At the end of the first marathon meeting, a chapter on the Mediterranean became a permanent feature of The Final Act of the Conference, signed at Helsinki on 1 August 1975.
195.	Since then, of the follow-up meetings of the Conference on Security and Co-operation in Europe, one has been held in Valletta. On Malta's initiative, in February 1979, an examination of potential sectors for projects of concrete co-operation among participants in the Conference and all Mediterranean countries in the economic, scientific and cultural fields was carried out, for the first time in the history of the Mediterranean.
196.	The meeting, despite early-warning signals of divisive influences promoted from outside the region, ended on a positive note; many concrete areas of cooperation were singled out, and new initiatives envisaged. These matters, as well as the overriding question of security, will be taken up in the forthcoming Conference on Security and Co-operation in Europe to be held in Madrid next year.
197.	We look forward to this meeting, in the expectation that it will be action-oriented, and that the participating countries will not find, as happened in recent meetings, that once we had laboriously defined principles we had great difficulty in reaching agreement on their practical application, and had to content ourselves with polite exchanges or, at times, vituperative accusation and counter-accusation,
198.	In particular, we attach importance to the advantages of prior consultation, during the first half of 1980, between the Mediterranean States of the non-aligned movement and the Mediterranean States participating in the Conference on Security and Cooperation in Europe, to launch practical projects of co-operation and to prepare for the Madrid meeting of the Conference next year. Malta will be glad to play host to such a gathering at the Mediterranean Conference Centre in Valletta, and is prepared, together with other Mediterranean countries, to embark on the necessary consultations in order to devise the agenda and modalities for such a meeting.
199.	Before I close, I wish to reassert that Malta is proud of its membership in the United Nations, and will pursue its contribution to the causes of peace. It will be evident from what I have said that we share the insight, the preoccupations, the dedication and the objectives of our Secretary-General, whose thoughtful analysis in his report on the work of the Organization. We have carefully studied.
200.	We welcome the additional step towards universality that has been taken through the admission of Saint Lucia, another developing island country, among the growing family of nations.
201.	We hail the accord over the Panama Canal. We were greatly encouraged by the inspiration in the timely message of His Holiness Pope John Paul II who reminded us that our activity—all political activity—"comes from man, is exercised by man and is for man".
202.	We congratulate the President on his appointment—we also congratulate his predecessor—and on their contribution to the work of this Organization. The President has already steered us successfully into adopting procedural improvements in our work. He has introduced the essential discipline of punctuality, and a recognition of the need for cost-efficiency in our work. That is a good start, long overdue perhaps, but all the more welcome on that account. Malta's hope and constant striving is that this is but a precursor of even better things to come.
203.	Let us close the door on the 1970s as the decade of debate on the principles that guide our actions, and of persistent probing for equitable solutions to enduring obstacles. Let us enter the 1980s resolutely determined to apply objective, practical and peaceful remedies to long-outstanding and long-discussed problems. Let 1980 be the first year of the decade of accomplishment, as our Organization enters it prime of life.